DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Introduction
Claims 1-20 are pending and have been examined in this Office Action.  This is the First Office Action on the Merits.  

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.

Drawings
The drawings are objected to because they appear to contain drawings other than black and white line drawings and are listed as such in the record.  It appears that the drawings have gray shading in icons and photographs.  See MPEP 608.02.V for drawing requirements.  The examiner recommends correcting the drawings to be black and white line drawings and, then, resubmitting all drawings to ensure each drawing is correctly labeled as a black and white line drawing in the record.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
Claim Objections
Claims 1, 3, 5-7, 10-13, and 15 are objected to because of the following informalities:  
In claim 1, “an host” should be “a host” for grammatical correctness.
The claims use both “a” and “the” when further defining limitations from previous claims.  For example, claim 3, recites “wherein the determining the target headway according to the target travelling scenario comprises”, while claim 4 recites “wherein the controlling a vehicle according to the target time headway comprises”.  This inconsistency and the use of “a” when referring to previous limitations causes confusion as to whether the limitations are referring to previous limitations or are new limitations.  All subsequent references to a defined limitation should use “the” for consistency and clarity that the limitation is referring to a previously defined limitation.  Therefore, it appears that claims 3, 5-7, 10-13, and 15 should be corrected, however, all claims should be reviewed to ensure they are clear and consistent.  For example, claim 4 should recite “wherein the controlling [a] the vehicle according to the target time headway comprises” and claim 5 should recite “wherein the determining [a] the transitional time headway using [a] the preset transition model according to the current time headway and the target time headway comprises”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite determining a target time headway used to adjust a relative motion state between a host vehicle and a surrounding vehicle, and controlling a vehicle according to the target time headway.  It is indefinite how a vehicle, i.e., any vehicle, would be controlled based on the target time headway, which is used to adjust a relative motion between a host vehicle and a surrounding vehicle, specifically the host vehicle based on the specification.  The Office is interpreting this limitation as controlling the host vehicle according to the target time headway.  
Claim(s) 2-16 and 18-20 is(are) rejected because it(they) depend(s) on claim 1 or 17 and fail(s) to cure the deficiency(ies) above.  
Claim 2 recites the limitation "the current traveling scenario" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the current time headway" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the time headway" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "a next adjustment moment" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the current traveling scenario" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2016/0214608 to Packwood-Ace.
As per claim 1, Packwood-Ace discloses a vehicle control method (Packwood-Ace; At least paragraph(s) 1 and 2), comprising:
determining a target travelling scenario according to real-time monitoring data upon fulfilment of a preset update condition (Packwood-Ace; At least paragraph(s) 89);
determining a target time headway according to the target travelling scenario, wherein the target time headway is used to dynamically adjust a relative motion state between an host vehicle and a surrounding vehicle (Packwood-Ace; At least paragraph(s) 90); and
controlling a vehicle according to the target time headway (Packwood-Ace; At least paragraph(s) 134).
As per claim 2, Packwood-Ace discloses wherein the fulfilment of the preset update condition comprises: determining that the current travelling scenario has changed according to the real-time monitoring data (Packwood-Ace; At least paragraph(s) 135, 136, and 138).
As per claim 3, Packwood-Ace discloses wherein the determining the target time headway according to the target travelling scenario comprises: determining a scenario perception coefficient corresponding to the target travelling scenario (Packwood-Ace; At least paragraph(s) 135); and
determining the target time headway according to the scenario perception coefficient (Packwood-Ace; At least paragraph(s) 136).
As per claim 4, Packwood-Ace discloses wherein the controlling a vehicle according to the target time headway comprises: determining a transitional time headway using a preset transition model according to the current time headway and the target time headway (Packwood-Ace; At least paragraph(s) 95, 135, and 136); and
performing adaptive cruise control according to the transitional time headway (Packwood-Ace; At least paragraph(s) 136 and 139).
As per claim 5, Packwood-Ace discloses wherein the determining a transitional time headway using a preset transition model according to the current time headway and the target time headway comprises: determining a transition coefficient according to the current time headway during a preset time interval; determining a change amount of the time headway corresponding to a next adjustment moment according to the transition coefficient and the target time headway; and determining the transitional time headway at a next adjustment moment according to the change amount of the time headway and the current time headway (Packwood-Ace; At least paragraph(s) 95 and 96).
As per claim 7, Packwood-Ace discloses wherein after the determining a target time headway according to the target travelling scenario, the method further comprises: determining prompt information according to the target travelling scenario, wherein the prompt information is used to prompt a user that the vehicle is entering a vehicle control adjustment state corresponding to the target travelling scenario(Packwood-Ace; At least paragraph(s) 137-138); and
outputting the prompt information (Packwood-Ace; At least paragraph(s) 137-138).
As per claim 8, Packwood-Ace discloses wherein the determining the target time headway according to the scenario perception coefficient comprises: determining a base time headway according to a current vehicle speed and a distance to a target vehicle ahead (Packwood-Ace; At least paragraph(s) 135, 136, and 138); and
determining the target time headway according to the base time headway and the scenario perception coefficient (Packwood-Ace; At least paragraph(s) 138).
As per claims 17-20, Packwood-Ace discloses an electronic device and storage medium for carrying out the method of claims 1, 2, and 4 (Packwood-Ace; At least paragraph(s) 1, 2, .  Therefore, claims 17-20 are rejected using the same citations and reasoning as applied to claims 1, 2, and 4.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Packwood-Ace.
As per claim 9, Packwood-Ace discloses determining the time headway according to the base time headway and the scenario perception coefficient (Packwood-Ace; At least paragraph(s) 135, 136, and 138), but does not explicitly disclose setting the target tie headway to be a product of the scenario perception coefficient and the base time headway.  However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have used a product of a base and a scaling factor.  Packwood-Ace discloses, in paragraph(s) 141, using a scaling factor, i.e., a number between 0 and 1, to modify the speed limit based on the environmental and situational status of the vehicle.  It would have been obvious to use this same well-known, simple mathematical formula to adjust the time headway in the same way.  Packwood-Ace also discloses that data is weighted, at least paragraph(s) 23, which shows that multiplying data by a coefficient, i.e., weight, is known.  
Claim Rejections - 35 USC § 103
Claim(s) 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Packwood-Ace in view of U.S. Patent Application Publication 20160304092 to Rebhan et al.
As per claim 10, Packwood-Ace discloses determining a base headway according to a vehicle speed and distance to a vehicle ahead in the same lane (Packwood-Ace; At least paragraph(s) 4 and 134), but does not explicitly disclose wherein the target vehicle ahead comprises: a vehicle in the same lane and a vehicle in an adjacent lane; correspondingly, the determining a base time headway according to a current vehicle speed and a distance to a target vehicle ahead comprises: determining a first time headway according to a distance between the host vehicle and the vehicle ahead in the same lane; determining a second time headway according to a distance between the host vehicle and the vehicle in the adjacent lane; and determining the base time headway according to the first time headway and the second time headway.
However, the above features are taught by Rebhan (Rebhan; At least paragraph(s) 81).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Rebhan into the invention of Packwood-Ace with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Basing the time headway on the surrounding vehicles provides a more uniform driving environment and a better user experience for the driver and surrounding vehicles, as discussed in at least paragraph(s) 41 and 100 of Rebhan.  
As per claim 11, Packwood-Ace discloses wherein the real-time monitoring data comprises a current vehicle speed (Packwood-Ace; At least paragraph(s) 134), but does not explicitly disclose, and the determining a target travelling scenario according to real-time monitoring data comprises: determining a speed type for the target travelling scenario according to the current vehicle speed, and setting the scenario perception coefficient correspondingly, wherein the speed type includes a high-speed scenario and a low-speed scenario.
However, the above features are taught by Rebhan (Rebhan; At least paragraph(s) 46, 52, 61, 65, and 98).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Rebhan into the invention of Packwood-Ace with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Setting a scenario coefficient to adjust the time headway based on the speed provides an indication of environmental scenarios to affect the moving and cooperation between vehicles, such as heavy traffic.  Identifying and adapting to such scenarios provides a better user experience and safer operations, similar to that discussed in at least paragraph(s) 41 and 100 of Rebhan.  
As per claim 12, Packwood-Ace discloses wherein the real-time monitoring data comprises a real-time road condition image (Packwood-Ace; At least paragraph(s) 104), but does not explicitly disclose and the determining a target travelling scenario according to real-time monitoring data comprises: determining that the target travelling scenario is a first characteristic scenario and setting the scenario perception coefficient correspondingly if a number of changes of a vehicle ahead is greater than a preset number of times a first preset number of frames of the real-time road condition image.
However, the above features are taught by Rebhan (Rebhan; At least paragraph(s) 98).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Rebhan into the invention of Packwood-Ace with the motivation of using a known technique to improve a similar device in the same way with predictable results.  A threshold number of changes of a vehicle, e.g., acceleration, can indicate an aggressive driver and dangerous situation, such that additional distance should be provided.  
As per claim 13, Packwood-Ace discloses determining environment and situational status based on images, which would have to evaluate some set number of frames in order to identify the situation (Packwood-Ace; At least paragraph(s) 104), but does not explicitly disclose determining a vehicle type corresponding to the vehicle ahead according to a second  preset number of frames of the real-time road condition image; and determining that the target travelling scenario is a special vehicle scenario and setting the scenario perception coefficient correspondingly if the vehicle type is a special vehicle.
However, the above features are taught by Rebhan (Rebhan; At least paragraph(s) 98).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Rebhan into the invention of Packwood-Ace with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Determining certain types of vehicles, such as aggressive drivers, can reduce dangerous situation, such as by providing additional distance, thus providing a better user experience.
As per claim 14, Packwood-Ace discloses wherein the real-time monitoring data comprises positioning data and high accuracy map data, and the determining the target travelling scenario according to the real-time monitoring data comprises: determining a current location scenario type of the host vehicle according to the positioning data and the high accuracy map data, and setting the scenario perception coefficient correspondingly (Packwood-Ace; At least paragraph(s) 112, 114, 141, 146, and 149).
As per claim 15, Packwood-Ace discloses wherein the real-time monitoring data comprises weather data, and the determining a target travelling scenario according to real-time monitoring data comprises: determining a low-visibility scenario according to the weather data, the positioning data, and the high accuracy map data, and setting the scenario perception coefficient correspondingly (Packwood-Ace; At least paragraph(s) 83, 89, 114, 127, and 128).
As per claim 16, Packwood-Ace discloses wherein the target travelling scenario is a combined scenario combining at least two of the speed type, the special vehicle scenario, the low-visibility scenario and the location scenario, wherein the scenario perception coefficient of the target travelling scenario is a composite scenario perception coefficient determined according to a scenario perception coefficient corresponding to each scenario type in the combined scenario (Packwood-Ace; At least paragraph(s) 126-128).
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, taken alone or in combination, teach determining a change rate of a time headway and determining a transition coefficient according to the change rate and the travelling scenario.  The examiner could find no motivation to combine references to read on all the limitations without improper hindsight. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/Primary Examiner, Art Unit 3669